—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was involved in a physical altercation with a correction officer. Following a hearing, petitioner was found guilty of violating prison disciplinary rules prohibiting inmates from assaulting prison personnel, possessing an item that may be classified as a weapon or that has been altered to change its original purpose, and refusing a direct order. Petitioner contends that the administrative determination is not supported by substantial evidence and that he was improperly denied the right to call a witness at the hear*905ing. Upon review of the record, we find that the misbehavior report constitutes substantial evidence supporting the determination. We further find that inasmuch as the nurse who examined petitioner after the altercation was not a witness to the incident in question, the Hearing Officer properly excluded her testimony as irrelevant.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.